Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims 
The office action is in response to amendments  filed on 05/09/2022 in which claims 1-5,7-9, 11-20 were presented for examination. 
Response to Arguments
Applicant’s arguments, see page 7-11, filed 05/09/2022, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
Applicant’s specification amendment of 5/9/2022 overcomes the objections to the specification.  The objection to the specification has been withdrawn.
 Applicant’s claim amendment of 5/9/2022 overcomes the objection to claim 14. The objection to the claims has been withdrawn.
Applicant’s claim amendment overcomes the 112 rejection of claim 9. Claim Rejections - 35 USC § 112 has been withdrawn. Based on the newly amended claims, new Claim Rejections - 35 USC § 112 are applied (see below).

Election/Restrictions

The restriction requirement of 11/19/2021 is made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 2 recites the limitation " the first surface features " in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no “the first surface features” previously claimed and it is unclear what the applicant is referring to.  For purposes of examination, “the first surface features” is being considered “plurality of first surface features”.
Claim 2 recites the limitation " the second surface features " in line 2.  There is insufficient antecedent basis for this limitation in the claim. There is no “the second surface features” previously claimed and it is unclear what the applicant is referring to.  For purposes of examination, “the second surface features” is being considered “plurality of second surface features”.
Claim 7 recites the limitation " each of the first ribs " in line 1.  There is insufficient antecedent basis for this limitation in the claim. There is no “each of the first ribs” previously claimed and it is unclear what the applicant is referring to.  For purposes of examination, “each of the first ribs” is being considered “a plurality of first ribs”.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11- 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO2019046438A1) in view of Tanel (US4653206A).

Regarding claim 1, Choi discloses a sole structure (Fig 12, 14a and Fig 23, #14b) having a forefoot region (Fig 12, #16a and Fig 23, #16b), a mid-foot region(Fig 12, #18a and Fig 23, #18b), a heel region(Fig 12, 20a and Fig 23, 20b), a lateral side (Fig 12, #24a and Fig 23, #24b) and a medial side (Fig 12, #22a and Fig 23, #22b), the sole structure comprising: a first sole element (Fig 13, #44a and Fig 24, 44b) including a first inner surface having a plurality of first surface features (Annotated Fig 1 below), including a plurality of first ribs each extending along the first inner surface and a plurality of second ribs each extending along the first inner surface, at least one of the first ribs having a different configuration than one of the second ribs (Annotated Fig 1 below, different configurations are in shapes (narrower/wider) and in sizes (smaller/bigger/shorter/longer) of the ribs), a second sole element (Fig-13/24, #36a/b) including a second inner surface having a plurality of second surface features (Annotated Fig 1 below), configured to interface with the first surface features; and a panel (Annotated Fig 1, #12b) disposed between the first sole element and the second sole element, the first sole element being disposed on a first side of the panel and the second sole element being disposed on a second side of the panel, opposite the first side(Fig 13/24).

    PNG
    media_image1.png
    512
    960
    media_image1.png
    Greyscale

Annotated Fig 1
However, Choi doesn’t explicitly disclose ribs having a first direction and a second direction; a second direction transverse to the first direction.
Tanel discloses ribs at the bottom of the surface, ribs having different directions; a first direction and a second direction; a second direction transverse to the first direction, (See annotated Fig 2 below, first direction first left side and second direction facing right side; different directions).

    PNG
    media_image2.png
    365
    559
    media_image2.png
    Greyscale

Annotated Fig 2 of Tanel
Choi and Tanel are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Choi’s ribs to incorporate the teachings of Tanel by having a first direction and a second direction; a second direction transverse (left direction and right direction, Annotated Fig 2 above) to the first direction in order to provide traction and secure locking of sole structures during mating of the first surface and second surface of the soles. Further, A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. MPEP 2144.04(I) and 2144.04(IV)(B).  
Regarding claim 2, Choi as modified above discloses the limitation of claim 1 as described above and Choi further discloses wherein the first surface feature include a frustoconical protrusion (See Annotated Fig 3 below, Peaks-cone like shape) and the second surface features include a frustoconical depression (See Annotated Fig 3 below, Valley/recess-cone like shape) configured to mate with the frustoconical protrusion.  

    PNG
    media_image3.png
    512
    960
    media_image3.png
    Greyscale

Regarding claim 3, Choi as modified above discloses the limitation of claim 1 as described above and Choi further discloses wherein the first surface features include at least one first frustoconical protrusion having a first configuration (See Annotated Fig 3 below, Peaks-cone like shape; having different shapes and sizes) and at least one second frustoconical protrusion having a second configuration (See Annotated Fig 3 below, Peaks-cone like shape; having different shapes and sizes) different than the first configuration, the second surface features including at least one first frustoconical depression having the first configuration (See Annotated Fig 3 below, Valley/recess-cone like shape; having different shapes and sizes)  and at least one second frustoconical depression having the second configuration (See Annotated Fig 3 below, Valley/recess-cone like shape; having different shapes and sizes).

    PNG
    media_image4.png
    535
    872
    media_image4.png
    Greyscale

Annotated Fig 3
Regarding claim 4, Choi as modified above discloses the limitation of claim 3 as described above and Choi further discloses wherein the first configuration includes at least one of a first size and a first shape, and the second configuration includes at least one of a second size and a second shape (Annotated Fig 3 above, see different shapes and sizes of first and second configuration).
Regarding claim 5, Choi as modified above discloses the limitation of claim 3 as described above and Choi further discloses wherein the at least one first frustoconical protrusion and the at least one second frustoconical protrusion respectively oppose the at least one first frustoconical depression and the at least one second frustoconical depression (Annotated Fig 3 above).  
Regarding claim 7, Choi as modified above discloses the limitation of claim 6 as described above and Choi as modified further discloses wherein each of the first ribs (See Annotated Fig 1 above) extends along the first inner surface in the first direction from a first end to a second end (See Annotated Fig 4 below).  

    PNG
    media_image5.png
    395
    559
    media_image5.png
    Greyscale


Annotated Fig 4 of Tanel
Regarding claim 8, Choi as modified above discloses the limitation of claim 7 as described above and Tanel further discloses wherein a width of each of the first ribs tapers along a direction from the first end to the second end (Annotated Fig 4 above).
Regarding claim 9, Choi as modified above discloses the limitation of claim 6 as described and Choi further discloses wherein a spacing between adjacent first ribs is different from a spacing between adjacent second ribs (Annotated Fig 5 below).  

    PNG
    media_image6.png
    367
    966
    media_image6.png
    Greyscale

Annotated Fig 5
Regarding claim 11, Choi discloses an article of footwear comprising: an upper (Annotated Fig 6) having a bottom panel and a peripheral sidewall (58b, ¶-176) cooperating to define an interior void (Annotated Fig 6); a first sole element disposed on a first side of the bottom panel within the interior void (Annotated Fig 6) and including a first inner surface having a plurality of first surface features opposing the bottom panel, and including a plurality of first ribs each extending along the first inner surface in a first direction and a plurality of second ribs each extending along the first inner surface, at least one of the first ribs having a different configuration than one of the second ribs (Annotated Fig 1 (copy) below, different configurations are in shapes (narrower/wider) and in sizes (smaller/bigger/shorter/longer) of the ribs), a second sole element (Fig-13/24, #36a/b) disposed on an opposite side of the bottom panel from the first sole element and including a second inner surface having a plurality of second surface features opposing the bottom panel and configured to interface with the first surface features (Annotated Fig 6).  

    PNG
    media_image1.png
    512
    960
    media_image1.png
    Greyscale

Annotated Fig 1 (copy)

    PNG
    media_image7.png
    598
    627
    media_image7.png
    Greyscale

Annotated Fig 6
However, Choi doesn’t explicitly disclose ribs having a first direction and a second direction; a second direction transverse to the first direction.
Tanel discloses ribs at the bottom of the surface, ribs having different directions; a first direction and a second direction; a second direction transverse to the first direction, (See annotated Fig 2 below, first direction first left side and second direction facing right side; different directions).

    PNG
    media_image2.png
    365
    559
    media_image2.png
    Greyscale

Annotated Fig 2 of Tanel (copy)
Choi and Tanel are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Choi’s ribs to incorporate the teachings of Tanel by having a first direction and a second direction; a second direction transverse (left direction and right direction, Annotated Fig 2 above) to the first direction in order to provide traction and secure locking of sole structures during mating of the first surface and second surface of the soles. Further, A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. MPEP 2144.04(I) and 2144.04(IV)(B).    

Regarding claim 12, Choi discloses the limitation of claim 11 as described above and further discloses wherein at least one of the bottom panel and the peripheral sidewall (58b, ¶-176) is formed of a textile (¶-106).
Regarding claim 13, Choi discloses the limitation of claim 12 as described above and further discloses wherein the bottom panel (56b of 12b) is integrally formed with the peripheral sidewall (Fig 24; ¶- 105 and 176).
Regarding claim 14, Choi discloses the limitation of claim 11 as described above and further discloses wherein the bottom panel includes an inner layer disposed on a first side of the first sole element and an outer layer disposed on an opposite side of the first sole element from the inner layer (Annotated Fig 7). 

    PNG
    media_image8.png
    497
    853
    media_image8.png
    Greyscale

Annotated Fig 7
Regarding claim 15, Choi discloses the limitation of claim 11 as described above and further discloses wherein the bottom panel defines a pocket (Annotated fig 6, see interior void, upper and bottom panel; altogether form a pocket) receiving the first sole element (Annotated Figs 6 and 7 above).  
Regarding claim 16, Choi discloses the limitation of claim 11 as described above and further discloses wherein the bottom panel conforms to the plurality of first surface features (Annotated Figs 1 and 7 above).
Regarding claim 17, Choi discloses a method of manufacturing an article of footwear(Fig 24, #10b), the method comprising: forming a first sole element (Fig 24,#44b) including a first inner surface having a plurality of first surface features (Annotated Fig 6 above including a first inner surface having a plurality of first surface features (Annotated Fig 1 copy below), including a plurality of first ribs each extending along the first inner surface and a plurality of second ribs each extending along the first inner surface, at least one of the first ribs having a different configuration than one of the second ribs (Annotated Fig 1 below, different configurations are in shapes (narrower/wider) and in sizes (smaller/bigger/shorter/longer) of the ribs), forming a second sole element (Annotated Fig 6 copy below) including a second inner surface having a plurality of second surface features configured to interface with the first surface features; and disposing a panel between the first inner surface of the first sole element and the second inner surface of the second sole element (Annotated Fig 6 copy below).
    PNG
    media_image1.png
    512
    960
    media_image1.png
    Greyscale

Annotated Fig 1 (copy)

    PNG
    media_image7.png
    598
    627
    media_image7.png
    Greyscale

Annotated Fig 6 (copy)

However, Choi doesn’t explicitly disclose ribs having a first direction and a second direction; a second direction transverse to the first direction.
Tanel discloses ribs at the bottom of the surface, ribs having different directions; a first direction and a second direction; a second direction transverse to the first direction, (See annotated Fig 2 below, first direction first left side and second direction facing right side; different directions).

    PNG
    media_image2.png
    365
    559
    media_image2.png
    Greyscale

Annotated Fig 2 of Tanel
Choi and Tanel are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have Choi’s ribs to incorporate the teachings of Tanel by having a first direction and a second direction; a second direction transverse (left direction and right direction, Annotated Fig 2 above) to the first direction in order to provide traction and secure locking of sole structures during mating of the first surface and second surface of the soles. Further, A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. MPEP 2144.04(I) and 2144.04(IV)(B).   
Regarding claim 20, Choi as modified discloses the limitation of claim 17 as described above and Choi further discloses forming the panel from a textile (¶-106).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (WO2019046438A1) in view of Tanel (US4653206A) and Elder et al. (US 20140283412 A1)
Regarding claim 18, Choi as modified discloses the limitation of claim 17 as described above, however fails to disclose defining at least one channel extending from a first end at a peripheral side surface of the first sole element to a second end at the peripheral side surface of the first sole element. 
Elder discloses defining at least one channel (the tunnels 76, 78, 80) extending from a first end at a peripheral side surface of the first sole element to a second end at the peripheral side surface of the first sole element (¶- 37-40, Fig 2). 
Choi as modified and Elder are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi’s first sole element to incorporate the teachings of Elder by having at least a channel in order to provide ventilation or access across the sole structures/elements.
Regarding claim 19, Choi discloses the limitation of claim 18as described above, however fails to disclose positioning a cable within the at least one channel, the cable being positioned between the panel and the first sole element or between the panel and the second sole element. (Note: Choi teaches the panel, 1st sole element and second sole element)
Elder further discloses positioning a cable (82, 84, 86) within the at least one channel, the cable being positioned between the panel and the first sole element or between the panel and the second sole element (¶- 40-41, Fig 2, and 6).
Choi as modified and Elder are considered analogous art to the claimed invention because it is in the same field of invention, an article of footwear. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Choi’s sole structures (the panel, 1st sole element and second sole element) to incorporate the teachings of Elder by having a cable within the at least one channel in order to provide securement between the upper and/or the sole structures/elements while in use and comfort to the wearer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170238652 A1 by Langvin discloses an article with a sole structure including a first layer and a second layer are disclosed. The first layer includes a set of apertures arranged in an auxetic configuration that permit the first layer to exhibit a first auxetic behavior. The second layer includes a set of projections arranged in an auxetic configuration that permit the second layer to exhibit a second auxetic behavior. The first layer and the second layer may be joined together in a manner that allows the first auxetic behavior to occur independently of the second auxetic behavior.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIN HTWE OO whose telephone number is (571)272-7280. The examiner can normally be reached M-F 7:30am-5pm, 1st Friday Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIN HTWE OO/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SALLY HADEN/Primary Examiner, Art Unit 3732